DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2020112176325, filed on 11/04/2020.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/19/2022 was filed on or after the effective fling date of the instant application on 04/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2018/0205976) in view of Park et al (US 2009/0217331).
Regarding claim 1, Xue discloses a method for acquiring videos, comprising:
acquiring a play start position of a target video in response to a video play operation, and determining a first start position of the target video based on the play start position (¶ [0046], ¶ [0053] and ¶ [0100]-[0101]);
sending, based on the first start position, a first download request to a video server for requesting and acquiring first video data, wherein the first video data starts from the first start position (¶ [0062]-[0063] and ¶ [0104]-[0105]); and
acquiring a first video segment starting from the first start position by receiving and storing the first video data from the video server, such that video data of the target video is stored as at least one video segment from the first start position (¶ [0064]-[0065] and ¶ [0106]).
Xue is silent about an acquired data volume of the first video data does not exceed the video segment threshold which being set by a terminal based on a size of the target video and/or storage space information of local storage, and the first video data of the target video from the video server is stored, based on the video segment threshold.
Park discloses an acquired data volume of the first video data does not exceed the video segment threshold, the video segment threshold being set by a terminal based on a size of the target video and/or storage space information of local storage; and the first video data from the video server is received and stored, based on the video segment threshold (¶ [0038]-[0039] and ¶ [0052]-[0073]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Xue system with the teaching of Park, so to enhance system with reducing bandwidth in transmission of video data by taking into account of the limited storage capacity of a device.

Regarding claim 2, Xue in view of Park discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein said sending, based on the first start position, the first download request to the video server comprises: sending, based on the first start position, the first download request to the video server in the case that no video segment starting from the first start position and stored in the local storage is acquired based on the first start position of the target video (taught by Xue; ¶ [0043]-[0044]).

Regarding claim 3, Xue in view of Park discloses the method as discussed in the rejection of claim 1. The combined system further discloses sending, based on a second start position of the target video, a second download request to the video server for requesting and acquiring second video data in the case that a play end condition is not met, wherein the second video data starts from the second start position, and a data volume of the second video data does not exceed the video segment threshold, the second start position being an end position of the first video segment; and acquiring a second video segment starting from the second start position by receiving and storing the second video data from the video server (taught by Xue; ¶ [0049]-[0054]; and taught by Park; ¶ [0039]-[0042] and ¶ [0057]-[0073]).

Regarding claim 4, Xue in view of Park discloses the method as discussed in the rejection of claim 3. The combined system further discloses wherein said sending the second download request to the video server comprises: sending, based on the second start position, the second download request to the video server in the case that no video segment starting from the second start position and stored in the local storage is acquired based on the second start position of the target video (taught by Xue; ¶ [0043]-[0044]).

Regarding claims 5-8, all functionalities of a terminal in claims 5-8 are analyzed and rejected corresponding to claims 1-4 respectively. Xue in view of Park further discloses a terminal for acquiring videos comprising: a processor; a memory configured to store one or more instructions executable by the processor (Xue’s Figures 8-9).

Regarding claims 9-12, all limitations in claims 9-12 are analyzed and rejected corresponding to claims 1-4 respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421